Citation Nr: 0811877	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-35 719	)	DATE
	)
     	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for left knee 
arthritis.

3.  Entitlement to service connection for residuals of a 
right knee injury.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In October 2004, the veteran filed claims of 
entitlement to service connection for PTSD and residuals of a 
right knee injury.  These claims were denied by a rating 
decision dated in March 2005.  The veteran filed a timely 
notice of disagreement (NOD) in May 2005 and perfected his 
appeal in October 2005.  The veteran filed claims of 
entitlement to service connection for skin cancer and left 
knee arthritis in June 2006.  A rating decision in September 
2006 denied the veteran's claims.  He subsequently filed a 
NOD in September 2006 and perfected his appeal in November 
2006.  These two appeals have been merged for the purposes of 
this adjudication.

The Board notes that in March 2006, the veteran withdrew his 
claim of entitlement to service connection for stenosis of 
the aortic valve with an embolism of the aorta near the 
kidneys and his petition to reopen a claim of entitlement to 
service connection for an ear injury.  As such, these issues 
are not before the Board.  It is also noted that in December 
2006, a rating decision was issued which declined to reopen 
the veteran's claim of entitlement to service connection for 
dizziness and vertigo.  The veteran has not expressed 
disagreement with this decision.


FINDINGS OF FACT

1.  Skin cancer was not affirmatively shown during service; 
was not manifested to a compensable degree within one year 
after the veteran's separation from service; and is otherwise 
unrelated to an injury, disease, or event during service.

2.  Left knee arthritis was not affirmatively shown during 
service; was not manifested to a compensable degree within 
one year after the veteran's separation from service; and is 
otherwise unrelated to an injury, disease or event during 
service.

3.  A right knee injury, to include a shrapnel wound and 
degenerative joint disease, was not affirmatively shown 
during service; arthritis was not manifested to a compensable 
degree within one year after the veteran's separation from 
service; and right knee injury residuals are otherwise 
unrelated to an injury, disease or event during service.

4.  The veteran did not engage in combat during his time in 
active service; there is no credible supporting evidence to 
establish that the claimed stressors actually occurred.


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by active 
military service, and service connection for skin cancer as a 
chronic disease may not be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Left knee arthritis was not incurred in or aggravated by 
active military service, and service connection for left knee 
arthritis as a chronic disease may not be presumed.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Residuals of a right knee injury were not incurred in or 
aggravated by active military service, and service connection 
for residuals of a right knee injury, to include arthritis 
disease as a chronic disease, may not be presumed.  38 
U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

4.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his or her behalf.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to the initial adjudications of the veteran's claims, 
letters dated in November 2004 and July 2006 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The aforementioned letters told 
him to provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-21.  The veteran was provided with 
notice of how VA determines disability ratings and effective 
dates in letters dated in March 2006 and July 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, the Board notes that the veteran has been 
represented by counsel during the course of these claims.  
Counsel has argued the substance of this case in many 
communications with VA, making reference to the standards of 
proof and the burdens necessary to establish entitlement to 
service connection.  These statements demonstrate that the 
veteran had actual knowledge of the notice requirements of 
the VCAA.  The Board concludes that any error in the 
provision of VCAA compliant notice was harmless.  See Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case. 

The Board concludes that examinations for the knee and skin 
cancer claims are not needed in this case because the only 
evidence indicating the veteran "suffered an event, injury 
or disease in service" is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that medical opinions would aid in 
substantiating the veteran's claims since they could not 
provide evidence of past events.

The veteran was afforded a VA PTSD medical examination in 
October 2005 to obtain an opinion as to whether his PTSD can 
be directly attributed to service.  Further examination or 
opinion is not needed on the PTSD claim because, at a 
minimum, there is no persuasive and competent evidence that 
the claimed stressors actually occurred in service.  This is 
discussed in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support a claim.  
See 38 C.F.R. § 3.303(b) (2007).

For certain chronic disorders, including cancer and 
arthritis, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

A.  Service Connection for Skin Cancer, Left Knee Arthritis 
and Residuals of a Right Knee Injury

The veteran alleges that he (1) developed skin cancer as the 
result of extensive exposure to the sun while serving in the 
South Pacific during World War II; (2) developed left knee 
arthritis from spending many hours standing on a metal deck 
placing stress on his knee; and (3) suffers from residuals of 
a right knee injury in service when he was wounded by 
shrapnel.

The veteran's service medical records are completely negative 
for any complaints of skin cancer, arthritis and knee 
injuries.  The veteran alleges that during his time in 
service when he sustained his alleged injuries, there were no 
medical personnel aboard his ship to document his complaints 
and injuries.  However, the veteran's service separation 
examination in June 1946 noted the veteran's skin and joints 
were normal.

The veteran was first diagnosed with squamous cell carcinoma 
of the left ear in September 1994.  The record refers to a 
total left knee replacement but does not indicate a diagnosis 
of arthritis of the left knee and the veteran was not 
diagnosed with degenerative joint disease of the right knee 
until 2004.  These diagnoses are well beyond the one-year 
period for presumptive service connection for cancer and 
arthritis as chronic diseases under 38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest skin cancer, 
arthritis and knee complaints, the Board notes that this 
absence of evidence constitutes negative evidence tending to 
disprove the claims that the veteran had injuries in service 
that resulted in chronic disabilities or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing skin cancer, arthritis or 
knee complaints, symptoms, or findings for approximately 50 
years between the period of active duty and the first medical 
reports of skin cancer dated in 1994 and right knee 
complaints in 2004 (almost 60 years after service) is itself 
evidence which tends to show that these disabilities did not 
have their onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish 
the absence of disability in other circumstances).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

Though the Board acknowledges that the veteran currently 
suffers from disabilities of the knees, arthritis and 
recurrent skin cancer, there is no medical evidence 
connecting these disabilities with the veteran's time in 
service.  The only remaining evidence is the veteran's lay 
statements.  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss in-service injury.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence). 

As such, the fact remains that there is no competent medical 
evidence on file linking the veteran's current skin cancer, 
arthritis and knee disabilities to service or to any incident 
of service, despite his assertion that such causal 
relationships exit.

As there is no evidence of skin cancer, arthritis or knee 
injuries in service; within one year subsequent to service 
discharge; and no evidence which provides the required nexus 
between military service and the current disabilities, 
service connection has not been established.

As the Board may consider only independent medical evidence 
to support its findings, and, as there is no favorable 
medical evidence to support the claims for the reasons 
articulated, the preponderance of the evidence is against the 
claims, and the benefit-of-the-doubt standard of proof does 
not apply.  See 38 U.S.C.A. § 5107(b) (2007).

B.  Post-Traumatic Stress Disorder

The veteran alleges that he currently suffers from PTSD due 
to combat experiences during World War II.  Specifically, the 
veteran stated that he was aboard the U.S.S. MOSES ROGERS in 
February 1945, when he and his crew were terrified by enemy 
air raids.  The veteran reported that while anchored in 
Manila Bay in June or July 1945, his ship was disabled and 
was adrift for several days.  The veteran stated that he was 
terrified of his ship being sunk by enemy submarines.  He and 
his crew were required to be on constant alert and worked in 
four-hour shifts.  The veteran also reported being exposed to 
combat in Manila when the shore was bombed and the veteran 
remembered seeing a church destroyed.

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2007).  

Initially, the Board acknowledges that the veteran has 
received medical diagnoses of PTSD, attributed to his account 
of his military service.  Nevertheless, the Board is unable 
to accept the diagnosis as based upon a confirmed stressor 
because the preponderance of the evidence is against a 
finding that the veteran engaged in combat with the enemy 
during active service, and the record does not otherwise 
contain independent evidence, which confirms his account of 
in-service stressors.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his service experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The 
Board is not required to accept a veteran's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).  However, the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor."  See Dizoglio v. Brown, 
9 Vet. App. 163 (1996).

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the veteran 
must have personally participated in a fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99.  The fact that the veteran served in a 
"combat area" or "combat zone" does not mean that he himself 
engaged in combat with the enemy.  Id.  Moreover, a general 
statement in the veteran's service personnel records that he 
participated in a particular operation or campaign would not, 
in itself, establish that he engaged in combat with the enemy 
because the terms "operation" and "campaign" encompass both 
combat and non-combat activities.  Id.  Whether or not a 
veteran "engaged in combat with the enemy" must be determined 
through recognized military citations or other supportive 
evidence.  No single item of evidence is determinative, and 
VA must assess the credibility, probative value, and relative 
weight of each relevant item of evidence.  Id.  The veteran's 
assertions that he experienced combat with the enemy are not 
ignored, but are evaluated along with the other evidence of 
record.  Id.  However, the veteran's assertions that he 
"engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact.

The Board finds that the veteran did not engage in combat 
with the enemy.  In the instant case, the veteran's service 
personnel records indicate that the veteran received the 
Victory Ribbon, American Area Ribbon, Asiatic Pacific Ribbon, 
European African Middle Eastern Ribbon and the Philippine 
Liberation Ribbon.  None of these ribbons is indicative of 
combat.  Though the veteran was in a combat zone, he did not 
participate in combat himself.

Therefore, although the evidence shows that he served 
overseas, the evidence does not support the conclusion that 
the veteran personally engaged in combat with the enemy, and 
the provisions of 38 U.S.C.A. § 1154(b) do not apply.  There 
must be credible supporting evidence of record that the 
alleged stressors actually occurred in order to warrant 
service connection.  His lay testimony is insufficient, 
standing alone, to establish service connection.  See Cohen 
v. Brown, 10 Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. 
App. at 395).

The Board concedes that the veteran does have a current 
diagnosis of PTSD.  See private treatment records, Melvin 
Canell, psychologist, November 2004 and August 2005; VA 
examination report, October 26, 2005.  Since the evidence has 
not established that the veteran was involved in combat, the 
remaining questions are whether the veteran's stressors can 
be verified and whether a medical nexus exists.

Review of the veteran's service medical and personnel records 
does not indicate any complaints or treatment for psychiatric 
disabilities and there was no evidence of performance 
decline.  In fact, the veteran's service discharge 
examination in June 1946 was silent for any complaints of or 
treatment for psychiatric disabilities.  During the 
development of the veteran's claim, the RO attempted to 
verify the veteran's stressors and contacted him several 
times regarding the specificity of his statements.  In 
responding, the veteran provided duplicate information that 
he had previously submitted.  VA informed him that his 
stressors statements were not specific enough to request 
further information from the U.S. Armed Services Center for 
Unit Records Research (USASCURR), whose name has now changed 
to U.S. Army and Joint Services Records Research Center 
(JSRRC), in a memorandum dated in July 2006.  This memorandum 
included a formal finding on the lack of information required 
to verify stressors in connection with the veteran's PTSD 
claim. 

The RO did request additional information from the National 
Archives and Record Administration (NARA).  In the NARA 
response, it was noted that no Captain's Log existed, as the 
Liberty ships the veteran served upon in service, were 
private vessels and these logs were not turned over to the 
military.  Copies were provided of the handwritten Armed 
Guard Gunnery Officer's Log; the ship movement card and the 
Naval Armed Guard Report file for the U.S.S. MOSES ROGERS 
from February 8, 1945 to February 20, 1945.  Contrary to the 
veteran's testimony, the Naval Armed Guard Report reported no 
contact or action with the enemy during this time period.  It 
was also noted that air raids were performed in February 
1945, but these air raids were friendly and provided for 
training purposes.  The veteran did not provide specific 
enough information to research his other two claimed 
stressors.  

In support of his claim, the veteran submitted an unsigned 
letter from his friend L.E., who also served in World War II 
and was granted compensation for PTSD.  While the Board can 
certainly empathize with the veteran's frustration in not 
being awarded service connection for PTSD, it is important to 
note that the veteran's friend served aboard the U.S.S. LST-
801 when it was involved in the occupation of Okinawa Gunto, 
whereas the veteran was not.  The veteran's service personnel 
records clearly indicate that the veteran was assigned to the 
U.S.S. LST-801 from December 8, 1944 to January 5, 1945.  The 
attack at Okinawa Gunto took place between March and June, 
1945.  As such, the Board cannot presume combat.

There is no other corroborating "credible supporting 
evidence" of the claimed life threatening in-service 
stressors.  Without specific identifying information such as 
dates, places, and/or names of individuals involved in the 
alleged stressor events, there is no possible way the events 
could ever be corroborated.  

The Board is cognizant of the Court case Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  However, 
in Pentecost, the claimant submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are 
distinguishable because the appellant has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors.  Indeed, as noted above, the RO contacted 
NARA to obtain additional information, which did not confirm 
his allegations.

Without verification of the veteran's stressors, there is no 
need to discuss the question of medical nexus.  See 38 C.F.R. 
§ 3.304(f) (2007).  

In summary, the Board has concluded that the preponderance of 
the evidence is against a finding that the veteran engaged in 
combat with the enemy while on active duty and, additionally, 
there is no independent verification of his reported in-
service stressors.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD, and it must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.


ORDER

Entitlement to service connection for skin cancer is denied.

Entitlement to service connection for left knee arthritis is 
denied.

Entitlement to service connection for residuals of a right 
knee injury is denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


